                UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

IN RE
        Angela Amerson                             Case No. 19-40267
                                                   Chapter 13
                                                   HON. Shefferly
            Debtor(s).
                                              /

 DEBTOR’S CHAPTER 13 CONFIRMATION HEARING CERTIFICATE
                    [To be completed fully]

     At the next confirmation hearing in this case, the debtor intends to: [Check
ONE of the following]

      1.           Request confirmation of the debtor’s plan, because all timely
                   objections of creditors and the trustee have been resolved. I
                   have emailed to the trustee a proposed order confirming the
                   plan, as required in paragraph 2 of the Chapter 13 Case
                   Management Order.

      2.    X      Request confirmation of the debtor’s plan, even though all
                   timely objections have not been resolved. I have emailed to the
                   trustee a proposed order confirming the plan, as required in
                   paragraph 2 of the Chapter 13 Case Management Order. The
                   parties are at an impasse in attempting to resolve these
                   objections despite all reasonable efforts. The following are: (a)
                   the parties whose timely objections have not been resolved; (b)
                   their unresolved objections; and (c) the legal and factual issues
                   that must be resolved by the Court in connection with
                   confirmation:

      Trustee Objections:
      Objections/Issues:
            1.     Trustee objects stating IRS proof of claim states returns not all
            filed (amended claim filed)
            2.     Trustee objects and requests amended Schedule J regarding
            anticipated rent expense (amended J filed and motion to incur new
            residential lease filed)
            3.     Trustee requests 100% of profit sharing/bonuses to be remitted
            to the Trustee (will provide for 100% dividend to unsecured creditors
            and hence requests trustee to waive this objection)
            4.     Trustee requests 100% dividend (will provide for in the order
  19-40267-pjs Doc 66 Filed 07/17/19 Entered 07/17/19 11:02:25 Page 1 of 2
            confirming plan)
      Creditor # 1:       Wells Fargo
      Objections/Issues:
            1.      Creditor objects to its treatment in the plan (amend plan filed)

      Creditor # 2:       Real Time Resolutions
      Objections/Issues:
            1.      Creditor objects to its treatment in the plan (amend plan filed)




      3.           Request an adjournment of the confirmation hearing to a.m. due
                   to the following good cause:
      4.           Dismiss the case. [The Court will construe this as a motion by
                   the debtor to dismiss the case under Fed.R.Bankr.P. 1017(f)(2),
                   and the Court will enter an order of dismissal and the case will
                   be removed from the docket, unless the case was previously
                   converted from Chapter 7, 11, or 12 to Chapter 13. In that
                   event, a separate motion to dismiss must be filed within 10
                   days.]

      5.           Convert the case to Chapter 7. [The debtor must promptly file a
                   separate notice of conversion under Fed.R.Bankr.P. 1017(f)(3),
                   and pay the filing fee for such notice. Such notice of
                   conversion will cause the case to be converted without the entry
                   of an order of conversion.].
                                              /s/ Erin Bartos Kramer
                                             JESSE R. SWEENEY (P60941)
                                             ERIN BARTOS KRAMER (P75942)
                                             SWEENEY LAW OFFICES, PLLC
                                             25140 Lahser Road, Suite 252-B
                                             Southfield, MI 48033
                                             (586) 909-8017
                                             sweeneylaw2005@gmail.com
Dated: July 17, 2019




  19-40267-pjs   Doc 66   Filed 07/17/19   Entered 07/17/19 11:02:25    Page 2 of 2
